DETAILED ACTION
Applicant: KÖHLER, Gunnar
Assignee: II-VI Incorporated
Attorney: Timothy DEWITT (Reg. No.: 35,857)
Filing: Non-Provisional Application filed 14 February 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-19 are currently pending before the Office.

Priority
The instant application claims foreign priority to DE 10-2019-106954.8 filed 19 March 2019. 

Information Disclosure Statement
The information disclosure statements (IDSs) filed 02/14/2020 & 05/04/2021 have been considered, however the Non-Patent Literature (NPL) document listed in the IDS filed 05/04/2021 was not considered since a copy of the “First Office Action in counterpart German Appl. DE 102019106954.8 dated Feb. 8, 2021” was not provided to the Office and, is accordingly, “lined through” in the IDS.

Drawings
The drawings are objected to because there appears to be inconsistent correlation of reference names and reference numerals: 
Reference numeral – 2 shown in Figure 1 has been used in the Specification with various reference names.  For example, “measure scattered light 2” (¶42), “scattered light signal 2” (¶45), and “2 scattered light signal” (Pg. 14 - Reference Numerals List) which creates confusion over reference numeral 2 and the Applicants can elect to provide a new reference numeral for “scattered light” in Paragraph 45 to define a new reference name element or Paragraph 45 should be amended for consistency to read "scattered light signal 2". 
Reference numeral – 3 shown in Figure 1 has been used in the Specification with various reference names.  For example, “housing 3 . . . fiber optic cable connector 3 . . . fiber optic cable connector 3” (¶43) and “3 housing” (Pg. 14 - Reference Numerals List) which creates confusion over reference numeral 3 and the Applicants can elect to provide a new reference numeral for “fiber optic cable connector” in Paragraph 43 to define a new reference name element or Paragraph 43 should be amended for consistency to read "housing 3".
Reference name – scattered light has been used in the Specification with various reference names.  For example, “measure scattered light 2” (¶41), “an opening for process scattered light 9 . . . measuring scattered light 5” (¶43), “process scattered light 17” (¶45), and “2 scattered light signal . . . 9 opening for process scattered light . . . 16 process scattered light deducted from an into the fiber 17 process scattered radiation” (Pg. 14 - Reference Numerals List) which creates confusion over reference name – scattered light and the Applicants can elect to provide a new reference numerals or other amendments to create consistency between “scattered light”, “scattered radiation”, “process scattered light”, and other reference names/numerals.
Reference numeral – 4 shown in Figure 1 has been used in the Specification with various reference names.  For example, “arranged in a detector shield 4” (¶43), “by means of a detector shield 4 (FIG. 1)” (¶50), and “4 Detektorabschirmung” (Pg. 14 - Reference Numerals List) which creates confusion over reference numeral 4 and the Applicants can elect to provide  new reference numeral for “Detektorabschirmung” on Page 14 to define a new reference name element or Page 14 should be amended for consistency to read "4 detector shield”.
Reference numeral – 5 shown in Figure 1 has been used in the Specification with various reference names.  For example, “measuring scattered light 5” (¶43), “output-side fiber optic cable connector 5 (FIG. 1)” (¶46), and “5 Streulicht an Detektor 2” (Pg. 14 - Reference Numerals List) which creates confusion over reference numeral 5 and the Applicants can elect to provide  new reference numeral for “measuring scattered light” in Paragraph 43 or “Streulicht an Detektor 2” on Page 14 to define new reference name elements or Page 14 should be amended for consistency to read "5 fiber optic cable connector”.
There appear to be many other issues with inconsistent reference names & reference numerals. The drawings and specification have been checked to the extent possible to determine the presence of any discrepancies.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the drawings and/or specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Specification
The disclosure is objected to because of the following informalities: 
Paragraphs 41, 43, 45 & Page 14 – include the phrases “measure scattered light 2” (¶41), “an opening for process scattered light 9 . . . measuring scattered light 5” (¶43), “process scattered light 17” (¶45), and “2 scattered light signal . . . 9 opening for process scattered light . . . 16 process scattered light deducted from an into the fiber 17 process scattered radiation” (Pg. 14 - Reference Numerals List) which creates confusion over reference name – scattered light and the Applicants can elect to provide a new reference numerals or other amendments to create consistency between “scattered light”, “scattered radiation”, “process scattered light”, and other reference names/numerals.
Paragraph 43 – includes the phrase “housing 3 . . . fiber optic cable connector 3 . . . fiber optic cable connector 3” (¶43) and “3 housing” (Pg. 14 - Reference Numerals List) which creates confusion over reference numeral 3 and the Applicants can elect to provide a new reference numeral for “fiber optic cable connector” in Paragraph 43 to define a new reference name element or Paragraph 43 should be amended for consistency to read "housing 3". 
Paragraph 45 – includes the phrase “measure scattered light 2” (¶42), “scattered light signal 2” (¶45), and “2 scattered light signal” (Pg. 14 - Reference Numerals List) which creates confusion over reference numeral 2 and the Applicants can elect to provide a new reference numeral for “scattered light” in Paragraph 45 to define a new reference name element or Paragraph 45 should be amended for consistency to read "scattered light signal 2".
Paragraphs 43,50 & Page 14 - include the phrases “arranged in a detector shield 4” (¶43), “by means of a detector shield 4 (FIG. 1)” (¶50), and “4 Detektorabschirmung” (Pg. 14 - Reference Numerals List) which creates confusion over reference numeral 4 and the Applicants can elect to provide  new reference numeral for “Detektorabschirmung” on Page 14 to define a new reference name element or Page 14 should be amended for consistency to read "4 detector shield”.  
Paragraphs 43,46 & Page 14 – include the phrases “measuring scattered light 5” (¶43), “output-side fiber optic cable connector 5 (FIG. 1)” (¶46), and “5 Streulicht an Detektor 2” (Pg. 14 - Reference Numerals List) which creates confusion over reference numeral 5 and the Applicants can elect to provide  new reference numeral for “measuring scattered light” in Paragraph 43 or “Streulicht an Detektor 2” on Page 14 to define new reference name elements or Page 14 should be amended for consistency to read "5 fiber optic cable connector”.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 12-19 are objected to because of the following informalities:  Claim 12 includes the phrase “steps: a. Measurement . . . b. Measurement” which should be amended since a claim should be a single sentence with the first letter/word capitalized only.  Claims 13-19 inherit this objection.  Appropriate correction is required.

Claim Interpretation
The following claim limitations will be interpreted in view of their Broadest Reasonable Interpretation (see MPEP 2111), as detailed below, in view of the fact that the Specification did not provide formal definitions specifically limiting the interpretation of terms: 
The term/phrase “aperture” (claims 1-19) includes terms which are/is not specifically defined in the Specification.  In view of the use of the generally open-ended terminology used, the intended scope of "aperture", could correspond to, for example, a restricted passage for light or radiation, a lens or opening for light or radiation, an optical element allowing light or radiation to at least be partially transmitted or reflected, or any other structure for handling light or radiation.  
The term/phrase “a first photodetector being arranged behind an aperture . . . a second photodetector being arranged in front of the aperture” (claims 1-19) includes terms which are/is not specifically defined in the Specification.  In view of the use of the generally open-ended terminology used, the intended scope of "arranged behind/arranged in front" could correspond to, for example, structural relationships between elements, relationships related to the passage of light/radiation, positional relationships between elements, or different light paths.  
These interpretations are not given to dispute the enablement of the terms used, but are given to delineate the broadness of the claims as currently claimed.  The Examiner’s reference to “specific definitions” refers to Applicant(s) ability to be their “own lexicographer” (see MPEP §2111.01 - inventor may define specific terms used to describe the invention, but must do so “with reasonable clarity, deliberateness, and precision”).  Any “special meaning” assigned to a term “must be sufficiently clear in the Specification that any departure from common usage would be so understood by a person of experience in the field of the invention” Multiform Desiccants Inc.v. Medzam Ltd., 133 F.3d 1473, 1477, 45 USPQ2d 1429, 1432 (Fed. Cir. 1998).  Prior art may be amended around by inserting further limitations in the claims which differentiate the invention from the cited art by providing further detail that defines around the above interpretations by providing further detail into how structures are arranged, how functions/properties are performed, and/or the relevant radiation, assuming there is support for the limitations in the disclosure or from the general knowledge of a person having ordinary skill in the related art.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 include the phrase “detecting (claim 1)/determining (claim 12) a piercing signal during a laser cutting process . . . radiation arriving at the output end of a light guide cable . . . radiation reflected from the workpiece” which is indefinite since it is unclear if the “piercing signal”, “laser cutting process”, “radiation arriving”, and “radiation reflected” are related to one another or if they are separate, distinct elements.  Further detail should be added to the claims to define their relationship or additional limitations should be added to make clear how they are different.  Claims 2-11 and 13-19 inherit this rejection.
Claims 1 and 12 include the term “the workpiece” which lacks antecedent basis and should be amended to “a workpiece” or further detail added to the claims to define the origin of the “workpiece”.  Claims 2-11 and 13-19 inherit this rejection.
Claim 1 includes the phrase “an aperture within a light guide cable connector . . . arranged behind an aperture for measuring the radiation . . . in front of the aperture for measuring the radiation” which is indefinite since it is unclear if there are two different “apertures” or if they are the “same aperture”.  If they are different, then detail should be added to define the “different apertures”.  If they are the same, then it should be amended to “an aperture . . . the aperture . . . the aperture”.  Claims 2-11 inherit this rejection.
Claim 1 includes the phrase “a light guide cable connector for separating radiation arriving at the output end of a light guide cable connected to the light guide cable connector . . .  radiation which arrives at the output end of an optical cable connected to the optical cable connector” which is indefinite since it is unclear if the “light guide cable connector” is the same or different than the “optical cable connector” and it is unclear if the “light guide cable” is the same or different than the “optical cable”.  The terms “optical cable”, “optical fiber”, and “light guide” are seemingly used interchangeably in the claims and the Specification.  The claims and Specification should be amended to make clear that they are the same structural elements or additional limitations/detail should be added to differentiate the structural elements.  Claims 2-11 inherit this rejection.
Claim 2 includes the phrase “support of the radiation-conducting optical fiber of the optical cable” which is indefinite since “radiation-conducting optical fiber” lacks antecedent basis in claim 2 or parent claim 1.  For purposes of examination, an optical fiber, a support for an optical cable, or another structural element connected to an optical fiber or optical cable will correspond to the claimed invention.
Claims 4 and 9 include the phrase “the optical fiber cable connector” which is indefinite since “fiber” does not appear in the parent claim.
Claim 10 includes the phrase “the fiber optic cable connector” which is indefinite since “fiber” does not appear in the parent claim.
Claim 10 includes the phrase “the opening” which is not recited in prior claims 1 or 7, and lacks antecedent basis.  
Claim 11 includes the phrase “wherein the optical element is an optical fiber a lens or a glass cylinder” which is indefinite for multiple reasons.  First, “the optical element” lacks antecedent basis” and second, the claim lacks punctuation which makes it unclear if “an optical fiber a lens or a glass cylinder” is one “optical element” or a list of optical elements that should have punctuation marks separating the elements.
Claim 12 includes the phrase “an optical cable connector by means of a first photodetector behind an aperture located inside the optical cable connector, . . . the fiber optic cable connector” which is indefinite since it is unclear if “an optical cable connector” is the same or different from “the fiber optic cable connector”.  If they are the same, then it should be amended to “the optic cable connector”.  If they are different, then it should be amended to “a fiber optic cable connector” with additional detail added to define the differences between the “optical cable connector” and the “fiber optic cable connector”.  Claims 13-19 inherit this rejection.
Claims 13-14 include the terms “the fiber-optic cable connector” and “the optical fiber of the optical cable” which are indefinite since it is unclear if they refer back to the parent claim elements or are new elements since they use different terminology.  The claims should be amended to use consistent claim limitations with proper antecedent basis.
Claim 17 includes the phrase “the control unit controls the laser cutting process depending on the transmitted signal” which is indefinite since “the control unit” and “the transmitted signal” lack antecedent basis.
Claim 19 includes the phrase “within the light guide cable” which is indefinite since “light guide” lacks antecedent basis, and it is unclear if the “light guide cable” is the same as or different from the prior claimed “optical cable”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi (JP H02165886 A – cited in IDS dated 05/04/2021), Miyachi Technos (JP 2007-44739 A – cited in IDS dated 05/04/2021), and Imagawa et al. (US Pat. 4,423,726).
Regarding claim 1, Mitsubishi discloses a device for detecting (claim 1) and a method for determining (claim 12) a piercing signal during a laser cutting process (Mitsubishi: Abstract – detecting whether a laser light is reflected . . . ending the piercing working at the time point when a reflection of a monitor of its detecting signal), comprising
a. an aperture (Fig. 1 aperture 6a,7,9) within a light guide cable connector (Fig. 1 – laser beam 3, laser beam 3c, & reflected beam 13 a are connected light beams) for separating radiation arriving at the light guide cable connector (3,3c) and radiation reflected back from the workpiece (13a), and
b. a photodetector (20) being arranged for measuring the radiation which is reflected (13a) back from the workpiece (8).

    PNG
    media_image1.png
    302
    427
    media_image1.png
    Greyscale

However, Mitsubishi fails to disclose a second photodetector or the relationship between the aperture and the two photodetectors.
In a related field of endeavor, Miyachi Technos discloses a device for monitoring a laser cutting process (Miyachi Technos: Pg. 1 -  The present invention relates to a laser processing monitoring apparatus using an optical fiber [useful for] cutting or surface treatment), comprising
a. an aperture (34; Pg. 9) within a light guide cable connector (20) for separating radiation arriving (LB) at the output end of a light guide cable (14) connected to the light guide cable connector (20) and radiation reflected (RLB) back from the workpiece (W), and

    PNG
    media_image2.png
    974
    665
    media_image2.png
    Greyscale

b. at least two photodetectors (26,28), a first photodetector (26) for measuring the radiation (MLB) which arrives at the output end (LB) of an optical cable (14) connected to the optical cable connector (20), and a second photodetector (28) for measuring the radiation which is reflected back (RLB) from the workpiece (W).
In view of the ability to monitor the state of the optical components by utilizing a first photodetector for monitoring laser output and a second photodetector for monitoring light reflected from the workpiece as is disclosed in Miyachi Technos at Page 6, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Miyachi Technos with the teachings of Mitsubishi to obtain measurements related to the laser output and the reflected radiation from the workpiece for monitoring the state of the laser and the components.  However, Mitsubishi and Miyachi Technos fail to disclose the first photodetector arranged behind the aperture and the second photodetector arranged in front of the aperture.
In a related field of endeavor, Imagawa et al. discloses a laser monitoring system (Imagawa et al.: Fig. 3; Abstract) including a laser beam (1), an optical element (3,5), a first photodetector (8) being arranged behind the optical element (3,5), and a second photodetector being arranged in front of the optical element (3,5) to detect troubles occurring in the optical element (3,5) and pinpointing the positions of those troubles (C.2:L.56-C.3:L.2).

    PNG
    media_image3.png
    211
    631
    media_image3.png
    Greyscale

In view of the ability to detect issues and positions of the issues in an optical element using multiple detectors as is disclosed in Imagawa et al. at Figure 3 and Columns 2-3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Imagawa et al. with the teachings of Mitsubishi & Miyachi Technos to utilize the first photodetector behind the aperture and the second photodetector in front of the aperture.	
	
Regarding claims 2 and 14, Miyachi Technos and Imagawa et al. further disclose wherein an adhesive bonding or support of the radiation-conducting optical fiber of the optical cable is the aperture for separating the radiation (Miyachi Technos: Fig. 2 optical fiber 14 aperture 34; Imagawa et al.: Fig. 3 aperture 3,5).
Regarding claims 3 and 13, Mitsubishi further discloses the device further comprising a circuit (Mitsubishi: Fig. 1 device 1 piercing monitor 21) for the correlation of the measured radiation for the detection (device 1 compares output from sensor 15, piercing monitor 21, and laser 2) of a laser piercing process (claim 3) and a comparator circuit (claim 13) (device 1 compares output from sensor 15, piercing monitor 21, and laser 2; Abstract).

    PNG
    media_image1.png
    302
    427
    media_image1.png
    Greyscale

Regarding claim 4, Mitsubishi further discloses wherein the circuit (Fig. 1 circuit 21,device 1) for the correlation of the measured radiation (13a,3c) is arranged within the optical fiber cable connector (Fig. 1 – laser beam 3, laser beam 3c, & reflected beam 13 a are connected light beams).
Regarding claim 5, Mitsubishi further discloses wherein the circuit for correlating the measured radiation is a comparator circuit (Mitsubishi: Fig. 1 device 1 piercing monitor 21 - device 1 compares output from sensor 15, piercing monitor 21, and laser 2; Abstract).
Regarding claims 6-8 & 15-16, Mitsubishi further discloses wherein the circuit (Mitsubishi: Fig. 1 device 1 piercing monitor 21) for correlation of the measured radiation (Fig. 1) is connected to a first signal conductor to a control unit (1,21) of the laser cutting process (Abstract – when the piercing signal is received, working is shifted to cutting working) including a BUS system (1,21).
Regarding claim 9, Mitsubishi, Miyachi Technos, and Imagawa et al. further disclose wherein at least one photodetector (Mitsubishi: Fig. 1 detector 15, photodetector 20; Miyachi Technos: Fig. 2 photodetectors 26,28; Imagawa et al.: Fig. 3 photodetectors 8,6) is connected to a rear part of the optical fiber cable connector via an opening that is not arranged concentrically to the optical element supplying the radiation (Mitsubishi: Fig. 1 – photodetector 20 and detector 15 not concentric with laser 2; Miyachi Technos: Fig. 2 - detectors 26,28 not concentric with laser optical fiber 14; Fig. 3 detectors 6,8 not concentric with laser 1).
Regarding claim 10, Mitsubishi, Miyachi Technos, and Imagawa et al. further disclose wherein the opening is closed with an optically transparent element to prevent dust or moisture from entering the fiber optic cable connector (Mitsubishi: Fig. 1 integrating sphere 14; Miyachi Technos: Fig. 2 plates 35,44 would prevent dust; Imagawa et al.: Fig. 3 lenses 2,4).

    PNG
    media_image4.png
    747
    510
    media_image4.png
    Greyscale

    PNG
    media_image3.png
    211
    631
    media_image3.png
    Greyscale

Regarding claim 11, Mitsubishi, Miyachi Technos, and Imagawa et al. further disclose wherein the optical element is an optical fiber a lens or a glass cylinder (Mitsubishi: Fig. 1 integrating sphere 14; Miyachi Technos: Fig. 2 plates 35,44 would prevent dust; Imagawa et al.: Fig. 3 lenses 2,4).
Regarding claim 18, Mitsubishi further discloses wherein the radiation measured by the two photodetectors (Mitsubishi: Fig. 1 detectors 20,15) is used to generate a piercing signal (Abstract).
Regarding claim 19, Mitsubishi further discloses wherein a piercing signal is transmitted by means of a second signal conductor within the light guide cable (Mitsubishi: Fig. 1 detectors 20,15; Abstract).

Allowable Subject Matter
The specific use of an adhesive or fiber bonding (8) as the aperture for separating the laser radiation and the reflected radiation from the workpiece (19) appears to avoid the cited art, however, there are significant indefiniteness issues based on the use of “light guide cable”, “optical cable”, “radiation-conducting optical fiber”, and “support” in conjunction with uncertainty over the relationship between the “radiation” and the “piercing signal/laser cutting process” make the claims unclear, and the cited art accordingly covers the claims as filed.   If the claims were amended to make them definite and further define the relationships between the “piercing signal”, “laser cutting process”, “radiation”, and an “adhesive or fiber bonding” functioning as the “aperture”, then the claims would avoid the cited art.

    PNG
    media_image5.png
    548
    1398
    media_image5.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sbetti et al. (US Pub. 2014/0034614) – which discloses a method for controlling laser cutting processes (Sbetti et al.: Fig. 6; Abstract) including a laser (10), a collimation device (34), an optical fiber (32), and a sensor means for monitoring (20,22,24; ¶¶78-79) the laser (10).

    PNG
    media_image6.png
    375
    524
    media_image6.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884